DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.

Response to Amendment
Applicant’s amendment of 03/26/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Scher et al. (US 2005/0126628 A1) in view of Sohn et al. (US 2008/0163927 A1) is the closest prior art.
Scher discloses a photosensitive optoelectronic device (photovoltaic device 1200) (fig. 12) ([0011], [0016], [0183-0184], [0236] and [0238]) comprising: two electrodes (first electrode 1208 and second electrode 1210) ([0183]); an inorganic subcell (active layer 1202 contains subcells formed sublayers) positioned between the two electrodes (1208 and 1210), wherein the G) ([0011] and [0236]); and an organic sensitizing window layer (electron blocking layer that is placed between the active layer 1202 and one of the first and second electrodes, and made of organic material P3HT, through which light is capable of passing through, and thus function as instant claimed window layer) ([0013], [0167] and [0187]) disposed on the inorganic subcell (1202) and in physical contact with the at least one inorganic semiconductor material (material of active layer 1202) ([0236]), wherein the organic sensitizing window layer comprises P3HT ([0167]), which is known as a singlet fission material as evidenced by Thompson et al. (US 2009/0044864 A1) ([0048]). 
Although specific example (embodiment of fig. 12) of Scher does not explicitly show the use of electron blocking layer between the active layer and one of the electrodes, Scher in a broader disclosure discloses that an electron blocking layer is used between an active layer and one of the electrodes ([0013]).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)) (MPEP §2123).  Thus, Scher discloses the use of an organic sensitizing window layer (electron blocking layer that is placed between the active layer 1202 and one of the first and second electrodes) ([0013], [0167] and [0187]) disposed on the inorganic subcell (1202) and in physical contact with the at least one inorganic semiconductor material (material of active layer 1202) ([0236]).
Scher further discloses that the organic sensitizing window layer (electron blocking layer which is placed between the active layer 1202 and one of the first and second electrodes) blocks electrons.  However, Scher does not explicitly disclose that the organic sensitizing window layer 
Sohn is directed to a photosensitive optoelectronic device (polymer solar cell) (figure 1) wherein a hole injection layer (30) is placed between an electrode (20) and photoactive layer (40) ([0031]). One skilled in the solar or photovoltaic art realizes that hole injection layer also functions as electron blocking layer as it injects holes to the electrode by blocking electrons (see [0043]). Alternatively, Sohn further discloses that the hole injection layer (30) is made of P3HT or pentacene (see claim 5), either of which is known to function as electron blocking material as evidenced by Meng et al. (US 2010/0283039 A1) (see claim 14).  Thus, hole injection layer (30) of Sohn inherently or implicitly function as electron blocking layer.  Sohn further discloses that the hole injection or electron blocking layer has a thickness of 5 nm to 2000 nm ([0045]), in other words, 0.005 to 2 µm. Thus, Sohn explicitly disclose that a P3HT or pentacene layer with a thickness of 0.005 to 2 µm is sufficient to form a layer that has electron blocking ability.  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have utilized the P3HT or pentacene material with a thickness of 0.005-2 µm as taught by Sohn to form the electron blocking layer of Scher such that the layer possesses expected and desired function (electron blocking), as shown by Sohn and also desired by Scher.  Hence, claimed range (0.1-2 micron) overlaps with the disclosed range and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).
Scher as modified by Sohn further discloses that the organic sensitizing window layer (electron blocking layer which is placed between the active layer 1202 and one of the first and 
It is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
However, Scher as modified to disclose the use of a phosphorescent emitter dopant in the organic sensitizing window layer, wherein the phosphorescent emitter dopant emits radiation at an energy greater than or equal to the band gap energy (Eg) of the at least one inorganic semiconductor material such that photos emitted from the phosphorescent emitter dopant are absorbed by the inorganic subcell.
The search did not reveal any other pertinent that discloses the use of an organic sensitizing window layer on an inorganic subcell, wherein the window layer is as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721